Citation Nr: 0841203	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-38 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left knee disability to 
include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran served on active duty military from January 1962 
through January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  


FINDING OF FACT

The competent evidence fails to establish that the veteran 
has a chronic left knee disorder, including osteoarthritis or 
chondromalacia, that was incurred during his active duty 
service or within one year of separation, or was caused or 
aggravated by the veteran's service-connected right knee 
disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to or the result of the veteran's service-connected right 
knee disability, and service connection for arthritis may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the letter dated June 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the June 2006 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  This letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the June 2006 letter included 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board observes that the June 2006 letter was sent to the 
veteran prior to the October 2006 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini II, supra.  
 
The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records. 

On his December 2007 VA Form 9, the veteran noted an error in 
the Reasons and Bases section of the statement of the case. 
Specifically, the veteran pointed out that language in 
paragraph six refers to a secondary service connection for 
his right knee.  The veteran of course is seeking secondary 
service connection for his left knee.  A review of the entire 
Reasons and Bases section of the Statement of the Case, 
specifically paragraphs one, two, four and seven, leads the 
Board to believe that this mistake is typographical and not 
prejudicial to the veteran's claim.  Those paragraphs 
correctly identify the veteran's claim as a left knee 
disability proximately caused by a right knee disability.

Further investigation of the file reveals a similarly 
deficient VA opinion from October 2006.  There, the VA 
examiner responded to the question of whether the veteran's 
right knee disability was caused by his left knee.  The 
examiner goes on to make an opinion based on this faulty 
question, noting that the veteran admits his left knee is not 
causing his right knee pain and that his left knee pain only 
started in 2006.  Because of the examiner's misstatement of 
the issue, his medical opinion is inadequate and has little 
or no probative value for this Board decision.  This mistake 
is not prejudicial however, because a later VA exam conducted 
in October 2006 properly addressed the question at issue and 
provides an adequate opinion.   

The veteran was provided an adequate VA exam in October 2007 
in conjunction with this claim.  The veteran's representative 
argues that the medical examiner failed to recognize that the 
veteran's claim is for a secondary service connection.  
However, in reviewing this opinion, the Board finds ample 
evidence showing the examiner's prime objective was to 
consider whether an etiological relationship existed between 
the veteran's left and right knee disabilities.
 
Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. Secondary Service Connection

The veteran has been service-connected for a right knee 
disability since 1973, with a current disability rating of 
20%.  The first evidence of left knee complaints was in March 
2004.  The veteran has since been diagnosed with 
osteoarthritis and chondromalacia in his left knee.  He seeks 
service connection for his left knee disability as secondary 
to his service-connected right knee disability.  

First, the Board notes that there was a recent amendment to 
the regulatory provisions governing secondary service 
connection.  38 C.F.R. § 3.310 (2008).  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  Prior to this amendment, secondary 
service connection was warranted for a disability when the 
evidence demonstrates that the disability for which the claim 
is made is proximately due to or the result of a service-
connected disease or injury or that a service-connected 
disease or injury has chronically worsened the disability for 
which service connection is sought.  38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
veteran was notified of the change in the regulatory scheme 
in the November 2007 Statement of the Case.  However, since 
the veteran's claim was filed before the regulatory amendment 
took effect, the Board will apply the version most favorable 
to the veteran, which in the present case is the old version 
of 38 C.F.R. § 3.310.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008); VAOPGCPREC 3-2000.  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The most probative piece of evidence in the Board's eyes is 
the October 2007 VA examination, which is the veteran's most 
recent exam in the record.  Here, the medical examiner opined 
specifically that the veteran's left knee condition is "less 
likely as not (less than 50/50 probability) caused by or a 
result of right knee osteoarthritis."  The examiner further 
stated that the veteran suffers from osteoarthritis 
(degenerative joint disease) in both knees, but that only the 
condition of his service-connected right knee had been 
aggravated beyond its natural progression by service-related 
injuries.  He noted that the veteran's left knee condition is 
a predictable natural result of the veteran's pre-existing 
risk factors, including his age, genetics, and weight.  

In response, the veteran and his representative asserted that 
weight should not be a factor because the veteran is 5'11" 
and only weighs 215 lbs.  However, the veteran is not 
competent to determine how his weight affects his disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (stating that 
lay persons are not capable of providing a diagnosis as to 
the cause of a medical condition).  Additionally, the 2007 VA 
examination lists the veteran at 5'10" and 225 lbs, shorter 
and heavier than the veteran describes himself.  A March 2004 
VA medical opinion, in which the veteran is listed at 219 
lbs, describes him as moderately obese.  Finally, the Board 
notes that weight was just one of many factors considered by 
the October 2007 examiner and came directly from medical 
literature referenced by the examiner in his opinion.  

The Board does not find the veteran's previous medical exams 
to be as helpful or probative because unlike the October 2007 
exam they do not specifically address the etiology of his 
left knee disability.  Although the veteran wrote in his VA 9 
Form that he received an etiological opinion from his private 
physician Dr. White at the University of Missouri Hospital, 
the Board does not find this information in the medical 
evidence.  The veteran wrote that Dr. White told him favoring 
his right knee has "thrown off [his] gait," which has put 
more pressure on his left knee.  While this may be a valid 
statement, there is nothing in the medical record showing Dr. 
White believes this pressure has caused or aggravated the 
veteran's left knee disability.  See Robinette v. Brown, 8. 
Vet. App. 69, 77 (1995) (stating that a layperson's account 
of what a medical professional said is inherently unreliable 
and too attenuated to constitute medical evidence).  The only 
medical evidence in the record relating to the veteran's gait 
is the October 2007 VA exam, in which the examiner 
acknowledged the veteran's antalgic gait but did not find it 
persuasive in constructing his opinion.     

On the basis of the above analysis there is competent 
evidence against any relationship between the service 
connected right knee and any current left knee disability and 
no competent evidence in support of such a relationship.  
Accordingly, the Board finds a preponderance of the evidence 
is against awarding service connection on a secondary basis.  
38 C.F.R. § 3.102 (2008) 

B. Primary Service Connection

Although the veteran currently only asserts that he is 
entitled to service connection for a left knee disability as 
secondary to his service-connected right knee disability, 
there are facts in the record that could constitute the basis 
for a direct service connection claim.  In March 2004, the 
veteran stated to a VA examiner that he injured his left knee 
stepping in a hole while on active duty.  Since this could 
constitute a basis for a direct service-connected disability, 
it must be discussed along with the veteran's secondary 
service connection claim.  Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).

Direct service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection in this capacity requires a current 
disability, an in-service event(s) to which the disability 
may be attributed, and an established nexus between the two.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, a preponderance of the evidence is against the 
claimant. The only evidence in favor of service connection is 
the veteran's statement at a March 2004 VA examination that 
he stepped in a hole during active duty and injured his left 
knee.  However, there is no etiological opinion to further 
his claim.  There is also no evidence of any diagnosis, 
complaints, or treatment for left knee problems during 
service or for many years after service.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue).  
While some of the veteran's service treatment records refer 
to knee issues in general, the veteran does not contend that 
these records refer to anything but his surgically repaired 
right knee.  Given the lack of medical and other evidence 
linking the veteran's left knee disability to an in-service 
event, including the veteran stepping in a hole, the Board 
finds that a preponderance of the evidence is against the 
claimant.

In sum, the competent medical evidence fails to demonstrate 
that the veteran's current left knee disability is related to 
either his military service or his service-connected right 
knee disability, to include the issue of aggravation by his 
right knee.  As a preponderance of the evidence is against 
this claim, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability 
to include as secondary to a service-connected right knee 
disability is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


